I concur in the main opinion except as to the item of $271. In my opinion the Commissioner as to that, misconstrued the law, and is liable for that sum. As stated in the opinion, these applications were sent direct to the Commissioner. There is no proof whatever that the sheriffs ever heard of them until they received the checks from the Commissioner, nor is any justifiable reason disclosed leading the Commissioner to believe the sheriffs knew of the applications. Apparently in providing the applications might be filed with the sheriffs the Legislature had in mind two things; First, a convenience to the taxpayer, in that he might more conventiently file the application with some sheriff than with the Commissioner, and, second, that the sheriff would perform the services required by the statute and for which one dollar is paid him — that is, take the application, supervise its proper preparation, and forward it to the Commissioner. The law never contemplated a donation to the sheriffs of the State's money without any service or responsibility whatever on their part. Nor does it permit the taxpayer to choose and designate for his own benefit one to whom he desires the dollar paid. If the money is not paid the sheriff it must be paid the State. It is the State's money. Here the sheriffs did nothing whatever, and, so far as this record shows, had no knowledge of the applications until they received from the Commissioner checks of the taxpayers made payable to them as pure gratuity.
L.A. Smith, Sr., and McGehee, JJ., concur. *Page 891